Exhibit 10.7

INTELLECTUAL PROPERTY AGREEMENT

This Intellectual Property Agreement (“Agreement”) is entered into as of
September 20, 2016 (the “Effective Date”), by and among (i) CLSIP LLC, a limited
liability company organized and existing under the laws of Delaware, having an
address at 2400 West Central Road, Hoffman Estates, IL 60192 (“CLSIP”), (ii) CBI
Distributing Corp., a corporation organized and existing under the laws of
Delaware, having an address at 2400 West Central Road, Hoffman Estates, IL 60192
(“CBI”), and (iii) each of the Other Claire’s Parties (as defined herein)
identified on the signature pages hereof, each with an address at 2400 West
Central Road, Hoffman Estates, IL 60192.

A. CLSIP and CBI are affiliated companies that share common ownership and
control.

B. The Parties jointly own the US Claire’s Marks, with CBI owning an undivided
82.50% ownership interest in and to the US Claire’s Marks and CLSIP owning an
undivided 17.50% ownership interest in and to the US Claire’s Marks.

C. CLSIP owns all right, title, and interest in and to the Licensed IP.

D. Subject to the terms and conditions of this Agreement, CBI and the Claire’s
Parties wish to act as the sole and exclusive proprietors of Products and
Services identified by the US Claire’s Marks during the Term and CLSIP has
agreed to allow CBI and the Claire’s Parties to act as the sole and exclusive
proprietors of Products and Services identified by the US Claire’s Marks during
the Term in accordance with the terms and conditions of this Agreement.

E. Subject to the terms and conditions of this Agreement, CLSIP desires to grant
to CBI (for CBI’s benefit and the benefit of the Other Claire’s Parties) and CBI
desires to take a license to use the Licensed IP in connection with the Products
and the Services and the operation of the Business in accordance with the terms
and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for good and valuable consideration, the
receipt and adequacy of which is acknowledged, the Parties agree as follows:

1. Definitions. In this Agreement the following capitalized terms shall have the
meanings specified in this Section 1.

1.1 “Business” shall mean the specialty retail business, including without
limitation all brick-and-mortar and online retail activities, operated under the
CLAIRE’S and ICING trademarks for young women, teenagers, “tweens” and children,
as such is operated today and may be operated in the future.

1.2 “Business IP” shall mean all Intellectual Property Rights other than the
Claire’s Marks, Icing Marks and Digital Licensed IP that is used or held for use
by CBI or its affiliates in connection with the operation of the Business.

1.3 “CBI Claire’s Marks” shall mean an undivided 82.50% ownership interest in
and to the US Claire’s Marks and all (i.e., 100%) right, title and interest in
and to the Non-US Claire’s Marks.

1.4 “CBI Parties” shall mean CBI and its affiliates, and their successors,
assigns or designees; in each case, specifically excluding CLSIP and CLSIP
Holdings LLC.

1.5 “Claire’s Marks” shall mean the US Claire’s Marks and the Non-US Claire’s
Marks.



--------------------------------------------------------------------------------

1.6 “Claire’s Parties” shall mean Claire’s Stores, Inc., CBI, BMS Distributing
Corp., Claire’s Boutiques, Inc., Claire’s Puerto Rico Corp., Claire’s Stores
Canada Corp., and CSI Canada LLC, and their successors, assigns or designees.
“Other Claire’s Parties” shall mean the Claire’s Parties other than CBI.

1.7 “Digital Licensed IP” shall mean the Domain Names and Mobile Application
Agreement.

1.8 “Domain Name” shall mean the Internet domain names listed on Exhibit A.

1.9 “Icing Marks” shall mean the US Icing Marks and the Non-US Icing Marks.

1.10 “Intellectual Property Rights” shall mean any patent, trademark, service
mark, tagline, trade dress, copyright, design, trade name, business name, domain
name, any registration or application for registration for any of the foregoing,
any related rights and any associated goodwill, database right, rights in
inventions, know-how, trade secret, rights in confidential information, rights
of publicity, moral rights, or any similar or equivalent rights in any part of
the world, including the right to enforce and recover damages for the
infringement or misappropriation of any of the foregoing, and all copies and
tangible embodiments of the foregoing.

1.11 “Licensed IP” shall mean the US Icing Marks, Domain Names, and Mobile
Application Agreement.

1.12 “Mobile Application Agreement” shall mean the Customer Agreement between
CBI and PredictSpring, Inc., dated April 6, 2015, as amended from time to time,
a copy of which is attached as Exhibit B, which was subsequently assigned by CBI
to CLSIP Holdings and by CLSIP Holdings to CLSIP, and pursuant to which
PredictSpring, Inc. licenses to CLSIP the mobile application marketed under the
Claire’s Marks and used in connection with the Business.

1.13 “CLSIP Assignment” shall mean the Intellectual Property Assignment
Agreement between CLSIP Holdings and CLSIP, dated as of the date hereof,
pursuant to which the CLSIP IP was assigned by CLSIP Holdings to CLSIP.

1.14 “CLSIP Holdings” shall mean CLSIP Holdings LLC.

1.15 “CLSIP IP” shall mean the Licensed IP and CLSIP’s undivided 17.50%
ownership interest in and to the US Claire’s Marks.

1.16 “Non-US Claire’s Marks” shall mean all marks covered by the registrations
and applications for registration for the CLAIRE’S trademark or any variation of
the CLAIRE’S trademark (including, but not limited, to any marks that include
the word CLAIRE’S with other words), and all common law rights in the same and
the associated goodwill, anywhere in the world outside of the United States,
including any new variations of these marks that may be later adopted by the CBI
Parties and used or registered outside of the United States, it being understood
that the foregoing may relate to the same trademarks that are the subject of the
federal registrations or applications for federal registration listed on Exhibit
A and that are considered US Claire’s Marks.

1.17 “Non-US Icing Marks” shall mean all marks covered by the registrations and
applications for registration for the ICING trademark or any variation of the
ICING trademark, including any common law rights in the same and the associated
goodwill, anywhere in the world outside of the United States, including any new
variations of these marks that may be later adopted by the CBI Parties and used
or

 

2



--------------------------------------------------------------------------------

registered outside of the United States, it being understood that the foregoing
may relate to the same trademarks that are the subject of the federal
registrations listed on Exhibit A and that are considered US Icing Marks.

1.18 “Parties” shall mean CLSIP and CBI.

1.19 “Products” shall mean cosmetics, bath products, body products, hair
products, sunglasses, cell phone cases, jewelry, hand bags, wallets, clothing,
accessories, bridal products, picture frames, stationary, linens, and other
related goods, including without limitation all goods covered by the United
States federal registrations or applications for federal registration for the US
Claire’s Marks or US Icing Marks listed on Exhibit A and now or later sold in
connection with the operation of the Business.

1.20 “Services” shall mean the manufacture, distribution, advertising, marketing
and sale of the Products, retail services for the same conducted through all
channels of trade, now known or later developed, and the promotion and operation
of the Business and any services ancillary to those operations.

1.21 “Territory” shall mean the United States for the US Icing Marks and the
world for the Digital Licensed IP.

1.22 “United States” shall mean all fifty states of the United States of
America, the District of Columbia, and all other territories and possessions of
the United States of America, including without limitation Puerto Rico and the
US Virgin Islands.

1.23 “US Claire’s Marks” shall mean the CLAIRE’S marks covered by the United
States federal registrations listed on Exhibit A, any existing variation of
these marks as used in the United States, all common law rights in the United
States to same, and the associated goodwill, and any new variations of these
marks that may be later adopted by the Claire’s Parties and used or registered
in the United States during the Term and Phase-Out Period (as defined below).

1.24 “US Icing Marks” shall mean the ICING marks covered by the United States
federal registrations listed on Exhibit A, any existing variation of these marks
as used in the United States and all common law rights in the United States to
same, and the associated goodwill, and any new variations of these marks that
may be later adopted by the Parties or any Other Claire’s Party and used or
registered in the United States during the Term (as defined below); provided,
however, that none of the foregoing includes the US Claire’s Marks or the Non-US
Icing Marks.

2. License Grant to Licensed IP.

2.1 Subject to the terms and conditions of this Agreement, CLSIP grants to CBI
for its benefit and the benefit of the Claire’s Parties an exclusive,
transferrable, sub-licensable, royalty-bearing, license to: (a) use the US Icing
Marks on the Products and in connection with the Services and otherwise in the
operation of the Business in the United States; (b) use the Domain Names in
connection with the Services and otherwise in the operation of the Business
throughout the world; and (c) use the mobile application licensed pursuant to
the Mobile Application Agreement in connection with the Services and in the
operation of the Business throughout the world. The foregoing license shall be
exclusive even as to CLSIP itself. For the sake of clarity, CLSIP shall be
prohibited from directly using the Licensed IP itself or licensing others to use
the Licensed IP in any way during the Term.

2.2 Each Claire’s Party may assign or sublicense its rights under the Agreement
with the written approval of CLSIP, not to be unreasonably withheld or delayed,
provided the Claire’s Party

 

3



--------------------------------------------------------------------------------

assumes liability for the acts/omissions of its assignees and sublicensees with
respect to their operations pursuant to this Agreement, and the Claire’s Parties
guarantee payment of the Fee (as defined below) owed to CLSIP pursuant to this
Agreement. The foregoing notwithstanding, after the date hereof, (i) any
assignee or sublicensee under this provision must agree to assume and otherwise
comply with all of the obligations of the Claire’s Parties hereunder with regard
to the US Claire’s Marks; and (ii) the form of transfer agreement between the
Claire’s Parties and any such assignee or sublicensee must be approved in
writing by CSLIP, such approval not to be unreasonably withheld or delayed.

2.3 Each Party shall have the right to pledge or grant a security interest in or
otherwise collaterally assign this Agreement to a secured party upon notice to,
but without the consent of, the other Party (each pledge or grant, a “Security
Interest”). Each Party acknowledges and agrees that, notwithstanding anything to
the contrary herein, if such secured party forecloses on the Security Interest
it was granted, such secured party shall have the right to succeed to the rights
under this Agreement of the granting Party and will have the right to exercise
all of such granting Party’s rights and remedies under this Agreement or under
applicable law, including, without limitation, any rights to terminate this
Agreement, transfer or otherwise assign this Agreement or the underlying
Intellectual Property under this Agreement, or exercise the rights and remedies
of the granting Party under this Agreement. The foregoing notwithstanding, after
the date hereof, (i) any secured party that is granted a Security Interest by
CLSIP or any Claire’s Party must agree that, if it succeeds to the interest of
CLSIP or a Claire’s Party, as the case may be, as a result of any exercise of
remedies (or an agreement in lieu of an exercise of remedies) with respect to
such security interest, it will assume and otherwise comply with all of the
obligations of CLSIP or the Claire’s Parties, as the case may be, hereunder with
regard to the US Claire’s Marks; and (ii) the form of the pledge, grant, or
collateral assignment between CLSIP or the Claire’s Parties, as the case may be,
and any such secured party must be approved in writing by the Claire’s Parties
or CLSIP, as the case may be, such approval not to be unreasonably withheld or
delayed.

3. The US Claire’s Marks.

3.1 Each Party acknowledges that the US Claire’s Marks are owned jointly by the
Parties, with CLSIP owning an undivided 17.50% ownership interest in and to the
US Claire’s Marks, and CBI owning an undivided 82.50% ownership interest in and
to the US Claire’s Marks, and as between the Parties, CBI shall act as the sole
and exclusive proprietor of Products and Services identified by the US Claire’s
Marks during the Term and the Phase-Out Period, subject to the terms and
conditions of this Agreement.

3.2 In exchange for the agreements and consideration provided for herein, CBI
and the Other Claire’s Parties shall have, unless otherwise specified in, and
subject to the terms of, this Agreement, the sole and exclusive right (even as
to CLSIP) during the Term and the Phase-Out Period to: (a) use the US Claire’s
Marks or any other mark or other designation confusingly similar to the US
Claire’s Marks in commerce or otherwise; (b) license others to use the US
Claire’s Marks or any mark or other designation confusingly similar to the US
Claire’s Marks in any way; (c) register (in both Parties’ names) the US Claire’s
Marks or any mark or other designation confusingly similar to the US Claire’s
Marks with any federal or state governmental authority; and (d) commence an
action for infringement of the US Claire’s Marks, and to defend and settle any
claims that any Claire’s Party’s use (or to the extent permitted by CBI, CLSIP’s
use) of the US Claire’s Marks infringes or otherwise violates the rights of a
third party. Except as otherwise provided herein, CLSIP shall be expressly
prohibited from exercising any such exclusive rights in and to the US Claire’s
Marks during the Term and the Phase-Out Period. Notwithstanding the foregoing,
each Party shall have the right to pledge or grant a security interest in its
undivided ownership interest in and to the US Claire’s Marks, provided that
written notice of any such pledge of grant is provided in advance to the other
Party, provided that, after the date hereof, (i) any secured party that is
granted such a security interest by CLSIP or any Claire’s Party must agree that,
if it

 

4



--------------------------------------------------------------------------------

succeeds to the interest of CLSIP or a Claire’s Party, as the case may be, as a
result of any exercise of remedies (or an agreement in lieu of an exercise of
remedies) with respect to such security interest, it will assume and otherwise
comply with all of the obligations of CLSIP or the Claire’s Parties, as the case
may be, hereunder with regard to the US Claire’s Marks; and (ii) the form of the
pledge, grant, or collateral assignment between CLSIP or the Claire’s Parties,
as the case may be, and any such secured party must be approved in writing by
the Claire’s Parties or CLSIP, as the case may be, such approval not to be
unreasonably withheld or delayed. During the Term and the Phase-Out Period, the
CBI Parties shall not assign or otherwise transfer the undivided 82.50%
ownership interest, or any part thereof, in and to the US Claire’s Marks unless
(i) the assignee or transferee assumes and otherwise agrees to comply with all
of the obligations of the Claire’s Parties hereunder with regard to the US
Claire’s Marks; and (ii) the form of transfer agreement between the Claire’s
Parties and any such assignee or transferee is approved in writing by CSLIP,
such approval not to be unreasonably withheld or delayed.

3.3 All Products and Services offered by the Claire’s Parties under the US
Claire’s Marks during the Term and Phase-Out Period shall conform to standards
of quality at least comparable to that of the Products and Services offered by
the Claire’s Parties under the US Claire’s Marks immediately before the
Effective Date. In light of the Parties’ joint ownership of the US Claire’s
Marks, CBI will supply or make available to CLSIP on or about each anniversary
of the Effective Date, at no cost to CLSIP, representative samples of each line
of Products featuring the US Claire’s Marks (including their packaging), as well
as representative samples of marketing and advertising materials used in
connection with the Services identified by or associated with the US Claire’s
Marks, in each case during the past twelve month period. If CLSIP reasonably
determines in good faith that any of the Claire’s Parties fails to maintain a
consistent level of quality in accordance with the terms of this Agreement, then
CLSIP shall notify CBI of any such alleged deficiencies, and the Claire’s
Parties shall take commercially reasonable steps to remedy such deficiencies to
CLSIP’s reasonable satisfaction. The Claire’s Parties shall not knowingly take
any action with the US Claire’s Marks that would adversely affect the US
Claire’s Marks, the customer goodwill associated with the US Claire’s Marks,
and/or the reputation of the Claire’s Parties, CLSIP or the Business, and the
Claire’s Parties’ use of the US Claire’s Marks shall at all times materially
comply with all applicable federal, state, and local laws and regulations that
govern their use of the US Claire’s Marks and the conduct of the Business. The
Claire’s Parties shall bear all costs related to any recall of Products
featuring the US Claire’s Marks, whether voluntary or required by a government
entity or a court order. In the event of such a recall, CBI shall consult with
CLSIP and CLSIP must approve (or not expressly object to) all aspects of CBI’s
handling of such recall, and such approval shall not be unreasonably withheld or
delayed.

3.4 All licenses and franchises granted by the Claire’s Parties to use or
operate under the US Claire’s Marks during the Term and Phase-Out Period shall
be materially similar to the licenses and franchises granted by the CBI Parties
to others in connection with the Claire’s Marks prior to the Effective Date, and
any license or franchise granted by the Claire’s Parties to use or operate under
the US Claire’s Marks during the Term and Phase-Out Period that would be
materially inconsistent with such past practices shall be subject to CLSIP’s
prior written approval, which shall not be unreasonably withheld or delayed.

3.5 As between the Parties, the Claire’s Parties shall be solely responsible for
the payment of all costs associated with its exercise of the foregoing rights
during the Term and the Phase-Out Period, including, without limitation, all
costs associated with the operation of the Business under the Claire’s marks,
the negotiation, implementation and management of any license arrangements for
the Claire’s Marks, the prosecution and maintenance of the registrations for and
applications for registration of the Claire’s Marks, and the enforcement and
defense of the Claire’s Marks. At the Claire’s Parties’ reasonable expense,
CLSIP shall in good faith assist the CBI Parties to fulfill the foregoing
responsibilities.

 

5



--------------------------------------------------------------------------------

4. Payments to CLSIP.

4.1 The Claire’s Parties shall pay to CLSIP a US$12,000,000 license and use fee
(the “Fee”) during each twelve month period beginning with the Effective Date of
the Agreement so long as the Agreement has not expired or been terminated. The
Fee shall be paid to CLSIP in consideration for (a) the exclusive license to the
Licensed IP that CLSIP has granted to CBI in Section 2; (b) CLSIP’s waiver of
certain rights to use, license, register, defend, or enforce the US Claire’s
Marks during the Term and the Phase-Out Period; and (c) the acknowledgment by
CLSIP that CBI shall enjoy the exclusive rights, subject to the terms of this
Agreement, in and to the Claire’s Marks set forth in Section 3.

4.2 The Fee shall be paid in two equal payments of US$6,000,000 (each, a
“Payment”), which shall be made on February 1 and August 1 of each calendar year
during the Term beginning February 1, 2017. The Fee for any partial period of
the Term shall be prorated.

4.3 In addition to the other remedies provided for herein, the Claire’s Parties
shall owe interest on all past due amounts at a rate of 1% per month (or the
maximum rate permitted by applicable law, whichever is less), commencing
immediately after the Payment was first due and accruing until the Payment is
paid in full.

4.4 The Claire’s Parties shall be jointly and severally liable for all costs
relating to or arising out of the collection of any delinquent Fees, including,
but not limited to, any and all collection fees, collection agency fees,
attorneys’ fees, accountants’ fees, court costs and expenses.

5. Acknowledgment of CLSIP’s Rights:

5.1 US Claire’s Marks.

5.1.1 CLSIP owns an undivided 17.50% ownership interest in and to the US
Claire’s Marks, which are owned jointly by the Parties, and any use that the
Claire’s Parties makes of the US Claire’s Marks and any goodwill generated by
the Claire’s Parties’ use of the US Claire’s Marks in the United States shall
inure to the benefit of both Parties as joint owners.

5.2 US Icing Marks.

5.2.1 All right, title and interest in and to the US Icing Marks in the United
States belongs to CLSIP or its successors or assigns, and any use that the
Claire’s Parties make of the US Icing Marks in the United States will not confer
any ownership rights in the US Icing Marks upon the Claire’s Parties. Moreover,
any goodwill generated by the Claire’s Parties’ use of the US Icing Marks in the
United States shall inure to the sole benefit of CLSIP.

5.2.2 The Claire’s Parties shall assign, transfer and convey to CLSIP any rights
in the US Icing Marks in the United States that they may obtain or that may vest
in them as a result of their activities under this Agreement, and they shall
execute any documents reasonably requested by CLSIP to accomplish, confirm or
record such assignment, transfer and conveyance.

5.2.3 The Claire’s Parties shall not directly or indirectly attack or challenge
CLSIP’s exclusive ownership of the US Icing Marks or the validity of the federal
registrations or any application for registration for the US Icing Marks. The
Claire’s Parties also shall not directly or indirectly seek to register the US
Icing Marks or any mark or other designation confusingly similar to the US Icing
Marks in the United States, except with CLSIP’s approval, or use the US Icing
Marks or any mark or other designation confusingly similar to the US Icing Marks
in the United States in any manner other than as

 

6



--------------------------------------------------------------------------------

licensed under this Agreement. For the avoidance of doubt, the CBI Parties may
freely seek additional registrations for the Non-US Icing Marks outside of the
United States and may use the Non-US Icing Marks outside of the United States in
their sole discretion. Further, the CBI Parties shall not purposefully direct
Products sold under the Non-US Icing Marks to consumers that are based in the
United States (it being understood that the sale of Products under the Non-US
Icing Marks via the Internet, mobile channels, and all other means of
communication now known or later developed that may be accessed globally, in
each case, to customers located outside of the United States, shall be
permitted) or knowingly sell Products under the Non-US Icing Marks to a reseller
who intends to sell such Products directly or indirectly to consumers in the
United States in violation of CLSIP’s rights in the US Icing Marks.

5.2.4 CBI shall immediately inform CLSIP of any potential infringements,
dilution, or other misuse of the US Icing Mark in the United States. CLSIP has
the sole right to commence an action for infringement of the US Icing Marks in
the United States, and to defend and settle any claims that the Claire’s
Parties’ use of the US Icing Marks in the United States infringes or otherwise
violates the rights of a third party. CBI shall cooperate with all reasonable
requests for assistance by CLSIP in connection with the foregoing, , including
being named as a co-party in any related court proceedings, and shall assume
control of any such action if CLSIP so requests. To the extent CBI assumes such
control, all costs associated with an action shall be at the Claire’s Parties’
sole expense, and any settlement must be approved by CLSIP, such approval not to
be unreasonably withheld.

5.3 Digital Licensed IP.

5.3.1 All right, title and interest in and to the Digital Licensed IP belongs to
CLSIP or its successors, assigns or designees, and any use the Claire’s Parties
make of the Digital Licensed IP, will not confer any ownership rights upon them.

5.3.2 The Claire’s Parties shall assign, transfer and convey to CLSIP any rights
in the Digital Licensed IP that they may obtain or that may vest in them as a
result of their activities under this Agreement, and they shall execute any
documents reasonably requested by CLSIP to accomplish, confirm or record such
assignment, transfer and conveyance.

5.3.3 CBI shall immediately inform CLSIP of any potential infringements or other
misuse of the Digital Licensed IP. As between the parties, CLSIP has the sole
right to commence an action for infringement of the Digital Licensed IP, and to
defend and settle any claims that the Claire’s Parties’ use of the Digital
Licensed IP infringes or otherwise violates the rights of a third party. The
Claire’s Parties shall cooperate with all reasonable requests for assistance by
CLSIP in connection with the foregoing, and shall assume control of any such
action if CLSIP so requests. To the extent CBI assumes such control, all costs
associated with an action shall be at the Claire’s Parties’ sole expense, and
any settlement must be approved by CLSIP, such approval not to be unreasonably
withheld.

5.4 The Claire’s Parties shall not directly or indirectly attack or challenge
the Licensed IP, CLSIP’s rights in, ownership of, or title to the Licensed IP or
its undivided 17.50% ownership interest in and to the US Claire’s Marks, the
validity of CLSIP’s United States federal registrations or applications for
federal registration for the US Icing Marks, CLSIP’s registrations for the
Domain Names, the validity of the Parties’ jointly owned US Claire’s Marks or
the United States federal registrations or applications for federal registration
for the US Claire’s Marks, or the validity of the license granted in this
Agreement.

 

7



--------------------------------------------------------------------------------

6. Acknowledgment of CBI’s Rights.

6.1 CBI Claire’s Marks.

6.1.1 CBI owns an undivided 82.50% ownership interest in and to the US Claire’s
Marks, which are owned jointly by the Parties. Should the Parties later agree
that CLSIP may make some use of the US Claire’s Marks in the United States
during the Term and the Phase-Out Period, any goodwill generated by such
permitted use by CLSIP of the US Claire’s Marks shall inure to the benefit of
both Parties as joint owners. Unless otherwise specified in, and subject to the
terms of, this Agreement, CBI and the Other Claire’s Parties shall enjoy the
sole and exclusive right (even as to CLSIP) to use, license, register, defend or
enforce the US Claire’s Marks during the Term and the Phase-Out Period.

6.1.2 All right, title and interest in and to the Non-US Claire’s Marks belongs
to the CBI Parties, and any use the CBI Parties make of the Non-US Claire’s
Marks outside of the United States will not confer any ownership rights upon
CLSIP. Any goodwill generated by a CBI Party’s use of the Non-US Claire’s Marks
shall inure to the sole benefit of such CBI Party. For the sake of clarity, and
notwithstanding CLSIP’s right, title and interest in and to the US Claire’s
Marks, CLSIP acknowledges that it does not own any right, title or interest in
and to the Non-US Claire’s Marks, which right, title and interest is wholly
owned by the CBI Parties.

6.1.3 Notwithstanding CLSIP’s right, title and interest in and to the US
Claire’s Marks, CLSIP shall assign, transfer and convey to CBI (or another CBI
Party at CBI’s direction) any rights in the Non-US Claire’s Marks which may be
obtained by or may vest in CLSIP, and CLSIP shall execute any documents
reasonably requested by CBI to accomplish, confirm or record such assignment,
transfer and conveyance.

6.1.4 Notwithstanding CLSIP’s right, title and interest in and to the US
Claire’s Marks, during the Term and Phase-Out Period, CLSIP shall not directly
or indirectly attack or challenge the CBI Parties’ exclusive ownership (subject
to the terms of this Agreement) of the CBI Claire’s Marks or the validity of the
registrations or any application for registration for the Claire’s Marks. CLSIP
also shall not directly or indirectly seek to (a) register the Claire’s Marks or
any mark or other designation confusingly similar to the Claire’s Marks anywhere
in the world except in the United States if CBI, after a reasonable time, fails
to do so, in connection with goods and/or services intended to be used or used
by one of the Parties , or (b) use the Claire’s Marks or any designation
confusingly similar to the Claire’s Marks outside the United States, in each
case except with CBI’s prior written consent.

6.1.5 Notwithstanding CLSIP’s right, title and interest in and to the US
Claire’s Marks, the CBI Parties may freely seek additional registrations for the
Claire’s Marks anywhere in the world, including in the United States, in their
sole discretion, without any notice to CLSIP, and regardless of whether they
have sought or obtained CLSIP’s consent. Any applications for registration for
the Claire’s Marks in the United States will identify both Parties as owners.

6.1.6 CLSIP agrees to inform CBI of any potential infringements about which it
learns of the Claire’s Marks anywhere in the world. Subject to the terms of this
Agreement, and notwithstanding CLSIP’s right, title and interest in and to the
US Claire’s Marks, as between the Parties, CBI shall have the sole and exclusive
right to commence an action for infringement of the Claire’s Marks anywhere in
the world, including the United States, and to defend and settle any claims that
any party’s use of the Claire’s Marks anywhere in the world, including the
United States, infringes or otherwise violates the rights of a third party.
Notwithstanding the immediately preceding sentence, CBI shall take commercially
reasonable steps to pursue all actions for material infringement of the US
Claire’s Marks, and shall otherwise defend the US Claire’s Marks against any
third-party challenge, and, if CBI fails to take such actions after being
provided a reasonable time to do so, CLSIP may do so upon written notice to CBI.
At CBI’s expense, CLSIP shall cooperate with all reasonable requests for
assistance by CBI in connection with the foregoing, including, but not limited
to, being joined as a party. If CLSIP takes any action to commence an action for
infringement, or to defend and settle any claims as permitted herein, CBI shall

 

8



--------------------------------------------------------------------------------

cooperate with all reasonable requests for assistance by CLSIP, at CLSIP’s
expense, including, but not limited to, being joined as a party. Other than as
set forth herein, CLSIP shall not directly or indirectly commence an action for
infringement of the US Claire’s Marks during the Term or the Phase-Out Period,
and CLSIP shall have no right by itself (and without CBI) to defend or settle
any claim that a party’s use of the US Claire’s Marks infringes or otherwise
violates the rights of a third party that is initiated during the Term or the
Phase-Out Period; provided, however, that CBI shall keep CLSIP reasonably
informed regarding its efforts to defend or settle any claim involving the US
Claire’s Marks, any settlement involving the US Claire’s Marks shall not be
disproportionately and materially adverse to CLSIP’s ownership interest in and
to the US Claire’s Marks relative to CBI’s ownership interest in and to the US
Claire’s Marks, and any settlement involving the US Claire’s Marks shall be
subject to CLSIP’s prior written approval, which shall not be unreasonably
withheld or delayed.

6.2 Non-US Icing Marks.

6.2.1 All right, title and interest in and to the Non-US Icing Marks belongs to
the CBI Parties, and any use the CBI Parties make of the Non-US Icing Marks will
not confer any ownership rights upon CLSIP. Any goodwill generated by a CBI
Party’s use of the Non-US Icing Marks shall inure to the sole benefit of such
CBI Party. For the sake of clarity, and notwithstanding CLSIP’s right, title and
interest in and to the US Icing Marks, CLSIP acknowledges that it does not own
any right, title or interest in and to the Non-US Icing Marks, which right,
title and interest are wholly owned by the CBI Parties.

6.2.2 Notwithstanding CLSIP’s right, title and interest in and to the US Icing
Marks, CLSIP shall assign, transfer and convey to CBI (or another CBI Party at
CBI’s direction) any rights in the Non-US Icing Marks which may be obtained by
or may vest in CLSIP, and CLSIP shall execute any documents reasonably requested
by CBI to accomplish, confirm or record such assignment, transfer and
conveyance.

6.2.3 Notwithstanding CLSIP’s right, title and interest in and to the US Icing
Marks, CLSIP shall not directly or indirectly attack or challenge the CBI
Parties’ exclusive ownership of the Non-US Icing Marks or the validity of the
registrations or any application for registration for the Non-US Icing Marks.
CLSIP also shall not directly or indirectly seek to (a) register the Non-US
Icing Marks or any mark or other designation confusingly similar to the Non-US
Icing Marks outside the United States, or (b) use the Non-US Icing Marks or any
designation confusingly similar to the Non-US Icing Marks outside the United
States, in each case except with CBI’s prior written consent. For the avoidance
of doubt, CLSIP may freely seek additional registrations for the Icing marks in
the United States; provided, however, such Icing marks are exclusively licensed
to CBI pursuant to the terms of this Agreement. Further, upon the expiration or
termination of this Agreement (and the license granted pursuant to Section 2
above), CLSIP shall not purposefully direct Products sold under the US Icing
Marks to consumers that are predominantly based outside of the United States (it
being understood that the sale of Products under the US Icing Marks via the
Internet, mobile channels, and all other means of communication now known or
later developed that may be accessed globally shall be permitted) or knowingly
sell Products under the US Icing Marks to a reseller who intends to sell such
Products directly or indirectly to consumers outside of the United States in
violation of the CBI Parties’ rights in the Non-US Icing Marks.

6.2.4 CLSIP agrees to inform CBI of any potential infringements about which it
learns of the Non-US Icing Marks outside the United States. Notwithstanding
CLSIP’s right, title and interest in and to the US Icing Marks, as between the
Parties, CBI has the sole right to commence an action for infringement of the
Non-US Icing Marks outside the United States, and to defend and settle any
claims that use of the Non-US Icing Marks outside the United States infringes or
otherwise violates the rights of a third party. At CBI’s expense, CLSIP shall
cooperate with all reasonable requests for assistance by CBI in connection with
the foregoing.

 

9



--------------------------------------------------------------------------------

6.3 Other Intellectual Property Rights.

6.3.1 As between the Parties, all right, title and interest in and to the
Business IP belongs to the CBI Parties, and any use CLSIP makes of the Business
IP will not confer any ownership rights upon CLSIP. Any goodwill generated by
CLSIP’s use of the Business IP shall inure to the sole benefit of CBI or another
CBI Party.

6.3.2 CLSIP shall assign, transfer and convey to CBI or its designee any rights
in the Business IP that CLSIP may obtain or that may vest in CLSIP as a result
of its activities under this Agreement, and CLSIP shall execute any documents
reasonably requested by CBI to accomplish, confirm or record such assignment,
transfer and conveyance.

6.3.3 CLSIP shall immediately inform CBI of any potential infringements or other
misuse of the Business IP. As between the Parties, CBI has the sole right to
commence an action for infringement of the Business IP, and to defend and settle
any claims that CLSIP’s use of the Business IP infringes or otherwise violates
the rights of a third party.

6.3.4 CLSIP shall not directly or indirectly attack or challenge the Business
IP, the CBI Parties’ rights in, exclusive ownership of, or title to the Business
IP, or the validity of any registrations, patents, or applications for
registrations or patents for the Business IP.

7. Quality Control for the Licensed IP.

7.1 All Products and Services offered under the US Icing Marks shall conform to
standards of quality at least comparable to that of the Products and Services
offered by the Claire’s Parties under the US Icing Marks immediately before the
Effective Date of this Agreement, or such other standards of quality that CLSIP
may from time to time reasonably require, with respect to the display of the US
Icing Marks, the quality of the Products and Services identified by the US Icing
Marks, and the conduct of the Business under the US Icing Marks.

7.2 At the time of each Payment, and at other times upon CLSIP’s reasonable
written request, CBI will supply or make available to CLSIP, at no cost to
CLSIP, representative samples of each line of Products featuring the US Icing
Marks (including their packaging), as well as representative samples of
marketing and advertising materials used in connection with the various Services
identified by or associated with the US Icing Marks. If CLSIP reasonably
determines that any of the Claire’s Parties fails to maintain a consistent level
of quality in accordance with the terms of this Agreement, then CLSIP may
require that Claire’s Party to take reasonable steps to remedy any such
deficiencies and that Claire’s Party shall promptly comply with such request.

7.3 The Claire’s Parties shall also ensure that they do not take any action with
the US Icing Marks that would adversely affect the US Icing Marks, the customer
goodwill associated with the US Icing Marks, and/or the reputation of CLSIP, the
Claire’s Parties or the Business.

7.4 The Claire’s Parties’ use of the Licensed IP shall at all times materially
comply with all applicable federal, state, and local laws and regulations that
govern their use of the Licensed IP and the conduct of the Business.

7.5 The Claire’s Parties shall bear all costs related to any recall of Products
featuring the US Icing Marks, whether voluntary or required by a government
entity or a court order. In the event of such a recall, CBI shall consult with
CLSIP and CLSIP must approve (or not expressly object to) all aspects of CBI’s
handling of such recall, and such approval shall not be unreasonably withheld or
delayed.

 

10



--------------------------------------------------------------------------------

8. Maintenance of Licensed IP.

8.1 CLSIP shall maintain the registrations for the US Icing Marks and Domain
Names during the Term, and, subject to its reasonable business judgment, shall
ensure that all post-registration filings and renewal applications, including
any registration, renewal or maintenance fees, required by a government entity,
domain name registry, domain name registrar, or law in connection with the
foregoing are completed and paid in a timely manner. At CLSIP’s reasonable
request, the Claire’s Parties shall cooperate with CLSIP to provide information
reasonably required by CLSIP to submit to the U.S. Patent and Trademark Office
such post-registration filings and renewal applications, including, without
limitation, specimens of the US Icing Marks showing current usage of such marks
on the Products and/or in promotion and rendering of the Services. At CBI’s
reasonable request, CLSIP also shall prepare and file new applications to
register the US Icing Marks with the US Patent and Trademark Office or any
applicable state government entity. CLSIP may delegate to CBI responsibility for
these obligations.

8.2 CLSIP shall endeavor to renew the Mobile Application Agreement when its
initial term expires or, with the prior written consent of CBI, which shall not
be unreasonably withheld, obtain a similar license from an alternative mobile
application provider to ensure that CBI has continued access to a mobile
application for use in connection with the Business throughout the world. CLSIP
may delegate to CBI responsibility for these obligations.

8.3 All costs incurred by CLSIP and associated with the foregoing shall be paid
or reimbursed to CLSIP by the Claire’s Parties.

9. Maintenance of the US Claire’s Marks.

9.1 CBI shall be solely responsible for, and shall have the sole and exclusive
right and obligation to, both during and after the Term, subject to its
reasonable business judgment: (a) maintain the registrations for the US Claire’s
Marks, and ensure that all post-registration filings and renewal applications
(including any title update filings) required by a government entity or law in
connection with the foregoing are completed in a timely manner; provided that
CBI shall take commercially reasonable steps to maintain all such registrations
and complete all such filings and applications and, if CBI fails to take such
actions after being provided a reasonable time to do so, CLSIP may do so upon
written notice to CBI; and (b) prepare and file any desired new applications to
register the US Claire’s Marks with the US Patent and Trademark Office or any
applicable state government authority as it deems appropriate in its sole
discretion, provided that all such applications for registration shall reflect
the Parties’ joint ownership of the US Claire’s Marks. All costs associated with
the foregoing shall be paid directly by the Claire’s Parties.

10. Option and Put Rights.

10.1 CBI’s Option Right.

10.1.1 CBI shall have the right to purchase the CLSIP IP, in whole or in part,
at CBI’s sole discretion, from CLSIP at any time after the fourth anniversary of
the Effective Date and the payment in full and in cash and discharge of all
obligations under the CLSIP Credit Agreement of even date herewith, but before
the termination or expiration of this Agreement (the “Option Right”) for the
fair market value of the applicable CLSIP IP as of the date of the Option Notice
(as defined below); provided, however, that it is understood that the applicable
CLSIP IP will be purchased by CBI from CLSIP subject to all claims, liens, and
encumbrances, and that the fair market value of such CLSIP IP as of the date of
the Option Notice shall be computed accordingly.

 

11



--------------------------------------------------------------------------------

10.1.2 CBI shall provide CLSIP with written notice of its intent to act upon the
Option Right (the “Option Notice”). This Option Notice shall identify a
third-party appraisal firm that shall be engaged by CBI, at CBI’s sole expense,
to determine the fair market value of the applicable CLSIP IP as of the date of
the Option Notice. This valuation shall take into account that the applicable
CLSIP IP will be purchased subject to all claims, liens, and encumbrances, and
shall be provided to CLSIP within thirty days of the date of the Option Notice
(the “Option Valuation Date”). CLSIP shall reasonably cooperate with CBI’s
chosen appraisal firm to complete the appraisal.

10.1.3 CLSIP may, at its sole expense, engage a separate third-party appraisal
firm to conduct a similar valuation to determine the fair market value of the
applicable CLSIP IP as of the date of the Option Notice. If CLSIP chooses to
engage its own appraisal firm, such firm’s valuation must be provided to CBI by
the Option Valuation Date. Further, if such firm’s valuation of the applicable
CLSIP IP differs from the value for such CLSIP IP established by CBI’s appraisal
firm, the Parties agree that the fair market value of the applicable CLSIP IP
shall be the average of the two appraisals.

10.1.4 CBI shall have thirty days from the Option Valuation Date to provide
written notice to CLSIP that it will proceed with the purchase of the applicable
CLSIP IP at the fair market value established for such CLSIP IP pursuant to the
terms of this Agreement (the “Purchase Notice”).

10.1.5 The Parties will then have thirty days from the Purchase Notice to
negotiate in good faith and execute the agreement(s) necessary to sell, assign,
transfer or convey the applicable CLSIP IP from CLSIP to CBI subject to all
claims, liens, and encumbrances.

10.2 CLSIP’s Put Right.

10.2.1 CLSIP shall have the right to require that the Claire’s Parties purchase
the CLSIP IP, in whole or in part, at CLSIP’s sole discretion, from CLSIP at any
time after fourth anniversary of the Effective Date and the payment in full and
in cash and discharge of all obligations under the CLSIP Credit Agreement of
even date herewith, but before the termination or expiration of this Agreement
(the “Put Right”) for the fair market value of the applicable CLSIP IP as of the
date of the Put Notice (as defined below); provided, however, that is understood
that the applicable CLSIP IP will be purchased by one or more of the Claire’s
Parties from CLSIP free and clear of all claims, liens, and encumbrances, with
any existing liens on the CSLIP IP to attach to those proceeds with the same
validity, extent, and priority as such lien attaches to the CLSIP IP, and that
the fair market value of such CLSIP IP as of the date of the Option Notice shall
be computed accordingly.

10.2.2 CLSIP shall provide the Claire’s Parties with written notice of its
intent to act upon the Put Right (the “Put Notice”). This Put Notice shall
identify a third-party appraisal firm that shall be engaged by CLSIP to
determine the fair market value of the applicable CLSIP IP as of the date of the
Put Notice. This valuation shall take into account that the applicable CLSIP IP
will be purchased free and clear of all claims, liens, and encumbrances, and
shall be provided to the Claire’s Parties within thirty days of the date of the
Put Notice (the “Put Valuation Date”). All costs associated with the foregoing
appraisal shall be paid or reimbursed by the Claire’s Parties.

10.2.3 The Claire’s Parties may, at its sole expense, engage a separate
third-party appraisal firm to conduct a similar valuation to determine the fair
market value of the applicable CLSIP IP as of the date of the Put Notice. If the
Claire’s Parties choose to engage their own appraisal firm, such firm’s
valuation must be provided to CLSIP by the Put Valuation Date. Further, if such
firm’s valuation of the applicable CLSIP IP differs from the value for such
CLSIP IP established by CLSIP’s appraisal firm, the Parties agree that the fair
market value of the applicable CLSIP IP shall be the average of the two
appraisals.

10.2.4 The Parties shall have thirty days from the Put Valuation Date to
negotiate in good faith and execute the agreement(s) necessary to sell, assign,
transfer or convey the applicable CLSIP IP from CLSIP to one or more of the
Claire’s Parties free and clear of all claims, liens, and encumbrances.

 

12



--------------------------------------------------------------------------------

10.3 Effects of the Exercise of the Option Right or Put Right.

10.3.1 Upon the sale, assignment, transfer or conveyance of the applicable CLSIP
IP to one or more of the Claire’s Parties pursuant to this Section 10, this
Agreement shall be terminated immediately and the Claire’s Parties’ obligation
to pay the Fee to CLSIP shall be prorated per Section 4.2.

11. Representations and Warranties.

11.1 CLSIP represents and warrants to the Claire’s Parties that (a) it has good
title to and/or the right to license the Licensed IP; and (b) it will not use or
otherwise license any other party to use the CLSIP IP in any way during the Term
and Phase-Out Period.

11.2 The Claire’s Parties represent and warrant to CLSIP that (a) this
Agreement, and the Fee to be paid by the Claire’s Parties to CLSIP pursuant to
Section 4 of this Agreement, are and will all be for reasonably equivalent
value, and are and will all be made for fair consideration and in good faith;
(b) each of the Claire’s Parties has and will have sufficient capital to satisfy
its obligations under this Agreement; (c) the Claire’s Parties shall use their
commercially reasonable efforts to ensure that the Products and Services offered
under the US Claire’s Marks conform to standards of quality at least comparable
to that of the Products and Services offered by the Claire’s Parties under the
US Claire’s Marks immediately before the Effective Date as required by Section
3.3 of this Agreement; (d) the Claire’s Parties shall use their commercially
reasonable efforts to ensure that the Products and Services offered under the US
Icing Marks meet and maintain the quality standards set forth in Section 7 of
this Agreement; and (e) the Claire’s Parties’ use of the Licensed IP shall not
be in conflict with any other agreement.

11.3 Each Party represents and warrants to the other Party, and each of the
Other Claire’s Parties represents and warrants to CLSIP, and CLSIP represents
and warrants to each of the Other Claire’s Parties, that: (a) it is duly
authorized and licensed to do business and carry out its obligations under this
Agreement; (b) it has full power and authority to enter into this Agreement and
the execution, delivery and performance of this Agreement has been authorized by
all necessary corporate action; (c) it has obtained all third party consents
required to enter into this Agreement and neither the execution, delivery or
performance of this Agreement will conflict with or constitute a breach of its
certificate of incorporation, charter or by-laws; (d) this Agreement is valid
and enforceable in accordance with its terms, including under federal trademark
law and other applicable law, and no Party, and no Claire’s Party, shall
challenge the validity or enforceability of this Agreement; and (e) the
provisions of this Agreement are not and were not intended to hinder, delay, or
defraud any creditor.

12. Indemnification.

12.1 The Claire’s Parties agree, jointly and severally, to protect, indemnify
and hold harmless CLSIP and its parent and affiliates, and their directors,
officers, employees, licensees, agents, representatives, successors and assigns
(collectively, the “Indemnified Parties”), from and against any and all claims,
suits, actions or allegations brought or asserted by a third party (each, a
“Claim”) and any resulting liabilities, judgments, costs and expenses, including
reasonable attorneys’ fees, arising out of or related to (a) the Claire’s
Parties’ use of the Licensed IP pursuant to this Agreement; (b) the Claire’s
Parties’ breach of their representations, warranties and other obligations under
this Agreement; and (c) the Claire’s Parties’ manufacture, distribution,
advertising, marketing and sale of the Products, provision of the Services, and
operation of the Business, including without limitation any personal injury
claims or product liability claims related to the foregoing.

12.2 CLSIP shall promptly notify CBI upon the assertion of any Claim against an
Indemnified Party, and shall give the Claire’s Parties a reasonable opportunity
to defend and/or settle the Claim at its own expense. The Claire’s Parties shall
have the sole right to designate the counsel to handle any such defense and/or
settlement negotiations, and the Indemnified Parties shall provide the Claire’s
Parties with such assistance as it may reasonably request in order to ensure a
proper and adequate defense of a Claim. Any settlement of a Claim must be
approved in writing by the applicable Indemnified Party prior to the execution
of any settlement agreement.

 

13



--------------------------------------------------------------------------------

13. Disclaimer of Warranties. CLSIP licenses the Licensed IP to CBI “as
is.” CLSIP makes no warranties of any kind, express or implied, in relation to
the Licensed IP. Without limiting the foregoing, CLSIP expressly disclaims any
and all implied warranties of merchantability, fitness for a particular purpose,
and non-infringement.

14. Term.

14.1 This Agreement will remain in effect from the Effective Date and will
continue for six years (the “Initial Term”) unless terminated earlier by one of
the Parties in accordance with Section 15.

14.2 At the end of the Initial Term, the term of the Agreement shall
automatically renew for successive one year periods (the Initial Term and all
such renewal periods, the “Term”) unless one party provides written notice of
non-renewal to the other at least sixty days prior to the applicable renewal
date.

15. Termination.

15.1 CLSIP may terminate this Agreement immediately upon written notice to CBI
if the Claire’s Parties fail to make any Payment as required by this Agreement.

15.2 CLSIP may terminate this Agreement upon thirty days written notice to CBI
in the event that any Claire’s Party fails to cure a material breach of this
Agreement after CBI has received written notice of such breach. For the
avoidance of doubt, any failure by CBI or the Claire’s Parties to comply with
quality control provisions included in Sections 3 and 7 of this Agreement shall
be deemed a material breach. In the event that such breach cannot be cured
within thirty days, and so long as the applicable Claire’s Party is making
reasonable efforts to implement a cure, the cure period will be automatically
extended by a reasonable amount of time to permit such cure (if a cure is
feasible). For the avoidance of doubt, neither CBI nor any Claire’s Party shall
have a termination right under this paragraph 15.

16. Effects of Termination.

16.1 Upon the termination or the expiration of this Agreement, CBI shall
prepare, and each Party shall promptly execute, an application to voluntarily
abandon any application, and surrender for cancellation any registration, for a
mark that combines a US Icing Mark with a US Claire’s Mark (including but not
limited to the registration for ICING BY CLAIRE’S, U.S. Reg. No. 3,050,863),
which CBI shall file on behalf of both Parties with the US Patent and Trademark
Office. In addition, upon the termination or the expiration of this Agreement,
and provided that the CLSIP IP has not been assigned to one or more of the
Claire’s Parties pursuant to Section 10, the Claire’s Parties shall take
immediate steps to discontinue their use of the Licensed IP; provided, however,
that (a) the CBI Parties’ rights in and to the CBI Claire’s Marks and the Non-US
Icing Marks shall not be affected by any such termination or expiration of this
Agreement, and the CBI Parties may continue to use, license others to use and/or

 

14



--------------------------------------------------------------------------------

enforce the CBI Claire’s Marks and the Non-US Icing Marks (subject to (i) the
adoption of practices to ensure that the concurrent use of the US Claire’s Marks
by CLSIP and the Claire’s Parties in the United States will not cause consumer
confusion in the marketplace, and (ii) the terms of this Agreement that shall
survive pursuant to Section 16.3), it being understood and agreed that the CBI
Parties’ use of the CBI Claire’s Marks outside of the United States shall not be
deemed an infringement of the CLSIP’s rights in the US Claire’s Marks, and that
the CBI Parties’ use of the Non-US Icing Marks outside of the United States
shall not be deemed an infringement of CLSIP’s rights in the US Icing Marks; and
(b) the Claire’s Parties shall (i) enjoy continued access to the Digital
Licensed IP for sixty days so that they may have time to adopt new Internet
domain names and a new mobile application for use in connection with the
Business; (ii) enjoy continued exclusive rights in and to the jointly owned US
Claire’s Marks pursuant to the terms of this Agreement for ninety days so that
senior representatives of the Parties may meet to discuss the reasonable
measures that each of the Claire’s Parties and CLSIP shall take to ensure that
their concurrent use of the US Claire’s Marks in the United States will not
cause consumer confusion in the marketplace; and (iii) have one hundred and
twenty days to sell off all Products currently in stock that display the US
Icing Marks and that are intended for the US market (collectively, the
“Phase-Out Period”). Further, if any of the Claire’s Parties’ rights under the
Phase-Out Period would otherwise end between the dates of October 15th of the
then-current year and January 15th of the following year, such rights and the
Phase-Out Period shall be extended to January 15th of the following year. All
pertinent terms and conditions of this Agreement will apply during the Phase-Out
Period.

16.2 After the Phase-Out Period, and provided that the CLSIP IP has not been
assigned to one or more of the Claire’s Parties pursuant to Section 10, the
Claire’s Parties and CLSIP (including their respective assignees and successors
in interest), as joint owners of the US Claire’s Marks and pursuant to the CLSIP
Assignment, shall undertake such commercially reasonable arrangements as may be
reasonably satisfactory to both with respect to the joint ownership of the US
Claire’s Marks so as to permit each of the Claire’s Parties and CLSIP (including
their respective assignees and successors in interest) to take such steps as
such party may determine to be appropriate (and at such party’s sole cost,
responsibility and liability) to enable it to have and conduct a viable,
competitive business in Services and Products using such parties’ respective
joint ownership interest in the US Claire’s Marks, including, without
limitation, agreements: (i) with respect to the joint ownership, validity and
enforceability of the US Claire’s Marks, (ii) to ensure that the Products and
Services offered under the US Claire’s Marks conform to standards of quality at
least comparable to the Products and Services offered under the US Claire’s
Marks immediately before the Effective Date (or any other quality standards that
the Parties may adopt in the future pursuant to a written agreement executed by
both Parties), (iii) to ensure that the concurrent use of the US Claire’s Marks
by CBI on the one hand, and CLSIP on the other hand, and each Party’s
successors, assigns and licensees shall not result in the US Claire’s Marks
becoming invalid or unenforceable under federal trademark law and other
applicable laws, and (iv) with respect to the adoption of practices to ensure
that the concurrent use of the US Claire’s Marks by CLSIP and the Claire’s
Parties in the United States will not cause consumer confusion in the
marketplace; provided that until such arrangements are in place to the
reasonable satisfaction of CLSIP (or its assignees and successors in interest),
no Claire’s Party may assign, license, or sublicense any US Claire’s Mark, or
bring or settle an enforcement action with respect to any US Claire’s Mark,
without the prior written approval of CLSIP. Notwithstanding anything in this
Agreement to the contrary, CLSIP shall be entitled to use, license, register,
defend or enforce the US Claire’s Marks and the Licensed IP in the United States
however it wishes (subject to (i) the adoption of practices to ensure that the
concurrent use of the US Claire’s Marks by CLSIP and the Claire’s Parties in the
United States will not cause consumer confusion in the marketplace, and (ii) the
terms of this Agreement that shall survive pursuant to Section 16.3), including
without limitation in connection with a retail business that competes with the
Business and with CBI and its sublicensees; provided, however, that the
foregoing does not infringe upon the CBI Parties’ rights in and to the Non-US
Icing Marks or the CBI Claire’s Marks, it being understood and agreed that
CLSIP’s use of the US Icing Marks within the United States shall not be deemed
an infringement of the

 

15



--------------------------------------------------------------------------------

CBI Parties’ rights in the Non-US Icing Marks and that CLSIP’s use of the US
Claire’s Marks within the United States shall not be deemed an infringement of
the CBI Parties’ rights in the CBI Claire’s Marks. For the avoidance of doubt,
but subject to the provisions in this Agreement, each Party reserves the right
to contest the other Party’s use, license, enforcement, defense or settlement
with respect to the US Claire’s Marks after the Phase-Out Period. For the sake
of clarity, upon the expiration or termination of this Agreement, and provided
that the CLSIP IP has not been assigned to CBI pursuant to Section 10, CLSIP
shall continue to own an undivided 17.50% ownership interest in and to the US
Claire’s Marks, which shall be owned jointly by the Parties, and CLSIP shall
continue to own all right, title and interest in and to the Licensed IP.

16.3 The Parties’ rights and obligations that are ongoing in nature shall
survive the expiration or termination of this Agreement, including without
limitation the rights and obligations under Section 5 (provided that the CLSIP
IP has not been assigned to CBI pursuant to Section 10), Section 6, Sections
11-14, Section 16 and Section 19.

17. Assignment. CLSIP may assign, transfer, delegate or otherwise dispose of any
and all of its rights and/or responsibilities under this Agreement to any entity
without the consent of CBI upon prior written notice to CBI; provided, however,
CLSIP may not assign, transfer, delegate or otherwise dispose of any of its
right, title or interest in the CLSIP IP without CBI’s prior written consent, to
be granted in its sole discretion (other than pursuant to the Credit Agreement,
Guarantee and Collateral Agreement, IP Security Agreement of even date
herewith). Except as otherwise permitted in this Agreement, CBI may not assign,
transfer, delegate or otherwise dispose of any of its rights or obligations
under this Agreement without CLSIP’s prior written consent, not to be
unreasonably withheld; provided, however, that a merger, consolidation,
combination or restructuring involving CBI or a change in control of CBI shall
not be deemed to be an assignment. Any assignment, delegation and/or pledge in
violation of this provision or Section 2.3 will be without force or effect. The
Agreement shall be binding upon and shall inure to the benefit of the Parties
and their successors and permitted assigns, each of which must agree to be bound
by the Agreement.

18. Miscellaneous.

18.1 Notices. All notices given pursuant to this Agreement shall be in writing
and (a) delivered personally; (b) delivered or mailed by registered or certified
mail, postage prepaid; or (c) sent by a nationally recognized overnight delivery
or courier service, with delivery charges prepaid, and proof of delivery or
receipt requested, as follows:

To CLSIP:

CLSIP LLC

2400 West Central Road

Hoffman Estates, IL 60192

Attn: Stephen Sernett

E-mail: Stephen.Sernett@claires.com

To any Claire’s Party:

CBI Distributing Corp.

2400 West Central Road

Hoffman Estates, IL 60192

Attn: Stephen Sernett

E-mail: Stephen.Sernett@claires.com

 

16



--------------------------------------------------------------------------------

All notices as required here shall be effective upon the earlier of (a)
delivery; (b) three days after the mailing; or (c) the next US business day if
sent by overnight courier.

18.2 Choice of Law; Choice of Forum. This Agreement, and any dispute arising
from this Agreement or the subject matter of this Agreement, shall be governed
by the laws of the State of New York, without regard to its conflicts of law
principles, and the federal and state courts in the State of New York shall be
the sole jurisdiction for resolving all disputes relating to this Agreement. The
Parties submit to the jurisdiction of such courts over such a dispute and waive
any objection to the propriety or convenience of venue in such courts.

18.3 No Construction. The Parties have participated jointly in the negotiation
and drafting of this Agreement, and in the event an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties, and no presumption or burden of proof shall arise
favoring or disfavoring any Party by virtue of the authorship of any provisions
of this Agreement.

18.4 Amendment. This Agreement may only be amended, supplemented or modified,
and any of the terms, covenants, representations, warranties or conditions may
only be waived, by a written amendment executed by both Parties, or in the case
of a waiver, by the Party waiving compliance. Notwithstanding the immediately
preceding sentence, this Agreement may not be amended, supplemented or modified,
and none of the terms, covenants, representations, warranties or conditions may
be waived until after the discharge of all obligations under the CLSIP Credit
Agreement of even date herewith, absent the prior written consent of the
collateral agent under the CLSIP Credit Agreement. No waiver by either Party of
any breach of this Agreement shall be deemed to be a waiver of any preceding or
succeeding breach of the same or any other provision of this Agreement.

18.5 Severability. If any provision of this Agreement or the application of any
such provision to any person, entity or circumstance is held invalid, illegal or
unenforceable in any respect by a court of competent jurisdiction, such
invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement or the application of such provision to any other persons,
entities or circumstances and, to the extent permissible under applicable law,
any such invalid, illegal or unenforceable provision shall be deemed amended
lawfully to conform with the intent of the Parties.

18.6 Integration. This Agreement constitutes the entire agreement between the
Parties with respect to its subject matter, and supersedes all prior and/or
contemporaneous oral or written negotiations, offers, representations,
warranties, and agreements with respect to this subject matter.

18.7 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
taken together shall have been shown to have been executed by each Party and
delivered to the other.

[Signature Page Follows]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement effective as of the
Effective Date.

 

CLSIP LLC     CBI DISTRIBUTING CORP.

/s/ Stephen Sernett

   

/s/ Stephen Sernett

Name:  

Stephen Sernett

    Name:  

Stephen Sernett

Title:  

Vice President, Secretary and General Counsel

    Title:  

Vice President and Associate General Counsel

Date:  

September 20, 2016

    Date:  

September 20, 2016

CLAIRE’S STORES, INC.     CLAIRE’S PUERTO RICO CORP.

/s/ Stephen Sernett

   

/s/ Stephen Sernett

Name:  

Stephen Sernett

    Name:  

Stephen Sernett

Title:  

Vice President and Associate General Counsel

    Title:  

Vice President and Associate General Counsel

Date:  

September 20, 2016

    Date:  

September 20, 2016

BMS DISTRIBUTING CORP.     CLAIRE’S STORES CANADA CORP.

/s/ Stephen Sernett

   

/s/ Stephen Sernett

Name:  

Stephen Sernett

    Name:  

Stephen Sernett

Title:  

Vice President and Associate General Counsel

    Title:  

Vice President and Associate General Counsel

Date:  

September 20, 2016

    Date:  

September 20, 2016

CLAIRE’S BOUTIQUES, INC.     CSI CANADA LLC

/s/ Stephen Sernett

   

/s/ Stephen Sernett

Name:  

Stephen Sernett

    Name:  

Stephen Sernett

Title:  

Vice President and Associate General Counsel

    Title:  

Manager

Date:  

September 20, 2016

    Date:  

September 20, 2016

 

18



--------------------------------------------------------------------------------

Exhibit A

Domain Names

 

blingyourbff.com   clairesstores.info claires.adult   clairesstores.us
claires.biz   clairestores.biz claires.blackfriday   clairestores.com
claires.boutique   clairestores.info claires.career   clairestores.us
claires.careers   icing.biz claires.com   icing.blackfriday claires.info  
icing.boutique claires.jobs   icing.career claires.marketing   icing.careers
claires.net   icing.com claires.org   icing.fashion claires.porn   icing.info
claires.social   icing.marketing claires.us   icing.social claires.xxx (blocked)
  icing.us clairesaccessories.biz   icing.xxx (blocked) clairesaccessories.com  
icingbyclaires.com clairesaccessories.info   icingice.com clairesaccessories.us
  icings.biz clairesboutique.biz   icings.info clairesboutique.info   icings.us
clairesboutique.us   itsatclaires.com clairesboutiques.biz  
secretsantacircle.com clairesboutiques.com   theicing.biz clairesboutiques.info
  theicing.com clairesboutiques.us   theicing.info clairescareers.com  
theicing.net clairesclub.com   theicing.org clairescorp.com   theicing.us
clairescorporation.com   clairesglobalstyle.com   clairesglobalstyles.com  
clairesinc.com   clairesint.com   clairesmail.com   clairesmail.net  
clairesmail.org   clairespromstyle.com   clairesretail.com   clairessa.com  
clairesstores.biz  

 

19



--------------------------------------------------------------------------------

US Claire’s Marks

 

Country

 

Trademark

 

Status

 

App. No.

 

App.

Date

 

Reg.

No.

 

Reg.

Date

 

Class/Goods

United States of America   …IT’S AT CLAIRE’S   Registered   77/883682  
01-Dec-2009   3817929   13-Jul-2010   35 Int. Retail store services featuring
jewelry, clothing, cosmetics, toiletries, hair goods and accessories, namely,
hand bags, shoes, hats, belts, wallets, eyeglass cases, key chains, jewelry
boxes, desk accessories, cell phone accessories, pet accessories United States
of America   CLAIRE’S   Registered   78/975449   04-Nov-2003   2908859  
07-Dec-2004   16 Int. Stationary, notebooks, address books, diaries, temporary
tattoos, photo albums. United States of America   CLAIRE’S   Registered  
78/975445   31-Jul-2002   2951866   17-May-2005   03 Int. Cosmetics, namely lip
gloss wands, lipstick, hair dyes, blush, antiperspirants, perfume balm, powder
having reflective qualities for topical application to the skin or hair for
cosmetic purposes, bath and body gels, bath and body lotions, nail polish, hair
lotions. United States of America   CLAIRE’S   Registered   74/517854  
28-Apr-1994   1925359   10-Oct-1995   14 Int. Jewelry, namely earrings,
necklaces, rings, bracelets, ornamental pins, and hair ornaments. United States
of America   CLAIRE’S   Registered   74/517853   28-Apr-1994   1890335  
18-Apr-1995   42 Int. Retail store services featuring ladies’ clothing
accessories and jewelry. United States of America   CLAIRE’S   Registered  
78/975454   31-Jul-2002   2925470   08-Feb-2005   25 Int. Clothing, namely
socks, hats, gloves, shirts. United States of America   CLAIRE’S   Registered  
78/975452   31-Jul-2002   2967212   12-Jul-2005   20 Int. Containers made
primarily of plastic for holding trinkets and coins. United States of America  
CLAIRE’S   Registered   74/518090   28-Apr-1994   1929317   24-Oct-1995   05
Int. Ear drops for application on pierced ears. United States of America  
CLAIRE’S   Registered   78/975382   01-Jul-2003   2974652   19-Jul-2005   35
Int. Issuing gift certificates which may be redeemed for goods. United States of
America   CLAIRE’S   Registered   78/589527   17-Mar-2005   3319826  
23-Oct-2007   03 Int. Personal care items, namely, razors, razor blades, shaving
creams and foams, depilatories, fragrance, toothpaste, tooth brushes, dental
floss, tooth whitener, mouthwash, breath fresheners, and make-up remover
cleansers.



--------------------------------------------------------------------------------

United States of America   CLAIRE’S   Registered   78/149317   31-Jul-2002  
3190839   02-Jan-2007   35 Int. retail store services dealing in notions,
cosmetics, jewelry, stationery products, hair goods, clothing accessories and
the like primarily for women and girls United States of America   CLAIRE’S  
Registered   78/975446   31-Jul-2002   2908857   07-Dec-2004   09 Int. Cell
phone holders. United States of America   CLAIRE’S   Registered   78/975448  
31-Jul-2002   2996103   13-Sep-2005   14 Int. jewelry, belly chains, bracelets,
toe rings, body clips, ear cuffs, earring holders. United States of America  
CLAIRE’S   Registered   78/975453   04-Nov-2003   2900024   02-Nov-2004   24
Int. Pillows, pillow cases. United States of America   CLAIRE’S   Registered  
78/269386   01-Jul-2003   2978984   26-Jul-2005   16 Int. stationery United
States of America   CLAIRE’S   Registered   74/512656   14-Apr-1994   1891172  
25-Apr-1995   25 Int. Women’s stockings United States of America   CLAIRE’S  
Registered   78/975455   31-Jul-2002   2908861   07-Dec-2004   26 Int. Hair
accessories, namely, barrettes, hair bows, hair ornaments, claw clips, head
wraps. United States of America   CLAIRE’S & CIRCLE A Design   Registered  
76/064166   06-Jun-2000   2623039   24-Sep-2002   35 Int. Retail store services
dealing in men and women’s jewelry, wallets, key chains, sunglasses, removable
tattoos, hats, notions, clothing, women’s clothing, women’s clothing
accessories, namely, handkerchiefs, scarves, jewelry, hair bands, hair goods,
cosmetics, and perfumes. United States of America   CLAIRE’S ACCESSORIES  
Registered   74/619578   10-Jan-1995   1956047   13-Feb-1996   42 Int. Retail
store services featuring ladies accessories. United States of America   CLAIRE’S
ACCESSORIES   Registered   74/586876   18-Oct-1994   1946557   09-Jan-1996   42
Int. Retail store services featuring ladies clothing accessories and jewelry.
United States of America   CLAIRE’S ACCESSORIES & CIRCLE A Design   Registered  
75/331385   28-Jul-1997   2294937   30-Nov-1999   35 Int. Retail store services
dealing with men’s and women’s jewelry, wallets, key chains, sunglasses,
removable tattoos, hats, notions, clothing including women’s clothing, perfumes,
hair goods and handkerchiefs.

 

21



--------------------------------------------------------------------------------

United States of America   CLAIRE’S BOUTIQUES & Design   Registered   73/653581
  06-Apr-1987   1514045   22-Nov-1988   42 Int. Retail store services for the
sale of lady accessories. United States of America   CLAIRE’S CLUB   Registered
  78/975466   09-Oct-2002   2908866   07-Dec-2004   18 Int. Bags, namely,
backpacks, tote bags and wallets. United States of America   CLAIRE’S CLUB  
Registered   78/975462   09-Oct-2002   2908863   07-Dec-2004   09 Int.
Sunglasses; telephones. United States of America   CLAIRE’S CLUB   Registered  
78/975461   09-Oct-2002   2908862   07-Dec-2004   03 Int. Cosmetics. United
States of America   CLAIRE’S CLUB   Registered   78/172438   09-Oct-2002  
2908191   07-Dec-2004   26 Int. hair goods, namely, clips, hair bows, ponytail
twisters, hair bands, hair claws, snap clips, snap tops, salon clips, bobby
pins; artificial flower bridal bouquets United States of America   CLAIRE’S CLUB
  Registered   78/554003   26-Jan-2005   3343775   27-Nov-2007   35 Int. Retail
services featuring notions, cosmetics, jewelry, hair care products, hair goods,
clothing and accessories, toiletry products, jewelry, stationery products,
automobile accessories, removable tattoos, pillows, pillow cases, cell phone
holders, furniture accessories, inflatable furniture, incense, incense holders,
incense sticks and cones, candles, containers for trinkets and coins, toys,
bags, wallets, key chains, sunglasses, stockings, personal care items United
States of America   CLAIRE’S CLUB   Registered   78/975464   09-Oct-2002  
2908865   07-Dec-2004   14 Int. Tiaras, jewelry, earrings, necklaces, bracelets,
and bracelets, necklaces and earrings sold in combination. United States of
America   CLAIRE’S CLUB   Registered   78/975469   09-Oct-2002   2908868  
07-Dec-2004   25 Int. Hair goods, namely, bridal veils, floral head wreaths,
headbands, head wraps, head scarves; apparel, namely, gloves, boas, footwear;
slippers; flip flops; dress up shoes; dresses, capes, baseball hats and caps,
visors, cowboy hats, socks belts.

 

22



--------------------------------------------------------------------------------

United States of America   CLAIRE’S ETC.   Registered   75/057738   14-Feb-1996
  2065959   27-May-1997   42 Int. Retail store services dealing in men’s and
women’s jewelry, wallets, key chains, sunglasses, removable tatoos, hats,
notions, clothing, women’s clothing and accessories, perfumes, hair goods, and
handkerchiefs. United States of America   CLAIRE’S ETC.   Registered   75/079178
  27-Mar-1996   2064149   20-May-1997   42 Int. Retail store services dealing in
men’s and women’s jewelry, wallets, key chains, sunglasses, removable tattoos,
hats, notions, clothing, women’s clothing and accessories, perfumes, hair goods,
and handkerchiefs. United States of America   CLAIRE’S Logo   Registered  
77/560510   02-Sep-2008   3602239   07-Apr-2009   35 Int. Retail store services
featuring clothing, accessories and jewelry. United States of America   CLAIRE’S
OUTLET   Registered   85/872707   11-Mar-2013   4610591   23-Sep-2014   35 Int.
Retail store services featuring jewelry, notions, cosmetics, hair goods,
clothing accessories, stationery products and the like United States of America
  SECRET SANTA CIRCLE   Registered   85/173806   10-Nov-2010   4005371  
02-Aug-2011   35 Int. Providing online retail store services featuring clothing
and fashion accessories via a website that has a specific feature that allows
users to give and receive purchases through anonymous gift exchanges United
States of America   SENSITIVE SOLUTIONS   Registered   74/646373   13-Mar-1995  
1951435   23-Jan-1996   14 Int. Jewelry. United States of America   ICING BY
CLAIRE’S   Registered   78/618255   04-Apr-2005   3050863   01-Jan-2006   35
Int. Retail store services dealing in women’s clothing and accessories

 

23



--------------------------------------------------------------------------------

US Icing Marks

 

Country

 

Trademark

 

Status

 

App. No.

 

App.

Date

 

Reg.

No.

 

Reg.

Date

 

Class/Goods

United States of America   ICING   Registered   77/473939   14-May-2008  
3743653   02-Feb-2010  

03 Int. Cosmetics, namely, nail polish, lip color, lip gloss, foundation, blush,
eyeliner, cosmetic pencils, eye shadow, mascara, face powders, bronzers;
fragrances, all sold exclusively in Icing by Claire’s stores

 

09 Int. Sunglasses; cellular phone cases.

 

14 Int. Jewelry, namely, earrings; necklaces; bracelets; rings; ornamental pins;
watches; charms; jewelry cases.

 

18 Int. for Clutch purses; cosmetic cases sold empty; handbags, key cases;
purses; shoulder bags; coin purses; leather key chains; imitation leather key
chains; wallets.

 

20 Int. Picture frames; non-metal and non-leather key-chains

 

25 Int. Clothing, namely socks, hats, gloves, shirts; footwear; head scarves

 

26 Int. Hair accessories, namely, barrettes, hair bows, hair ornaments, hair
ornaments in the nature of hair wraps, hair pins, hair clips

 

35 Int. Retail store services featuring jewelry, women’s clothing, purses,
accessories, footwear, cosmetics, picture frames

United States of America   ICING OUTLET   Registered   85/872705   11-Mar-2013  
4544654   03-Jun-2014   35 Int. Retail store services featuring jewelry,
notions, cosmetics, hair accessories, clothing accessories, and stationery
products.

 

24



--------------------------------------------------------------------------------

Country

 

Trademark

 

Status

 

App. No.

 

App.

Date

 

Reg.

No.

 

Reg.

Date

 

Class/Goods

United States of America   ICING STYLIZED   Registered   85/831738   24-Jan-2013
  4610511   23-Sep-2014  

03 Int. Soap; bath lotions; cleaning preparations, excluding hair care
preparations; shoe cream; leather cleaning preparations; emery paper; pumice
stones for personal use; perfumery; cosmetics; cosmetics kits and make-up kits
comprised of lipstick, lip gloss, lip liner, eye shadow, makeup palettes,
eyeliner, blush, face powder and foundations; makeup; non-medicated toiletries;
perfumes; lipstick; lip gloss; nail polish; rouge; depilatories; shaving
preparations; make-up removal preparations; antiperspirants; incense; air
fragrancing preparations; powder having reflective qualities for topical
application to the skin or hair for cosmetic purposes; nail stickers

 

09 Int. Sunglasses; telephones; compact discs and optical discs featuring music
and music videos; cell phone straps; telephone covers not made of paper; cell
phone holders; DVDs featuring music and music videos.

 

14 Int. Jewelry, rings, necklaces, bracelets, earrings, tiaras, belly chains,
toe rings, body clips, ear cuffs, earring holders, ornamental pins; jewelry
brooches.

 

16 Int. Instructional books relating to hairstyling, personal accessories,
fashions and clothing fashions.

 

18 Int. Handbags; purses; wallets; backpacks; school bags; reusable shopping
bags; umbrellas; key cases; vanity cases, not fitted.

 

21 Int. Hair brushes; combs; large tooth hair combs; mugs, not of precious
metal; drinking glasses; beverage glassware for daily use, including cups as
well as plates, pots and glass jars; sponges for household purposes;
candlesticks;

 

25



--------------------------------------------------------------------------------

Country

 

Trademark

 

Status

 

App. No.

 

App.

Date

 

Reg.

No.

 

Reg.

Date

 

Class/Goods

             

cosmetic brushes; applicator sticks for applying make-up; wands for applying lip
gloss; china ornaments; baskets for domestic use, not of metal; water bottles
sold empty; pottery, namely, mugs and bowls; candle holders; incense holders in
the nature of incense burners.

 

25 Int. Clothing, namely, shirts, pants, coats, dresses and pajamas; bathing
suits; rainwear; gymnastic shoes; footwear, headwear; stockings; gloves;
scarves; belts; sashes.

 

26 Int. Hair ornaments, brooches for clothing, belt buckles, buttons, hair
curlers, other than hand implements, lace and embroidery, ribbons, barrettes,
hair bows, hair pins, claw clips, hair ornaments in the nature of hair wraps.

 

28 Int. Toy animals; board games; dolls; plush toys.

 

35 Int. Retail store services featuring jewelry, notions, cosmetics, hair
accessories, clothing accessories and stationery products.

United States of America   THE ICING   Registered   73/642264   20-Feb-1987  
1466727   24-Nov-1987   42 Int. Retail clothing and clothing accessory store
services. United States of America   THE ICING   Registered   77/329699  
14-Nov-2007   3461876   08-Jul-2008   35 Int. Retail store services featuring
clothing, accessories and jewelry. United States of America   THE ICING
ACCESSORIES & Design   Registered   75/201596   21-Nov-1996   2234841  
23-Mar-1999   35 Int. Retail store services featuring jewelry, women’s clothing
and accessories.

 

26



--------------------------------------------------------------------------------

Exhibit B

Mobile Application Agreement

[Attached]

 

27



--------------------------------------------------------------------------------

PREDICTSPRING, INC.

CUSTOMER AGREEMENT

 

Customer: CBI Distributing Corp.    Customer: CBI Distributing Corp.   
PredictSpring Inc   

Contact: Brian Thompson

Address: 2400 W. Central Rd,

              Hoffman Estates, IL 60192

   Contact: Nitin Mangtani


Address: 447 Rinconada Court

                Los Altos, CA 94022

   Phone: 847.765.1470    Phone: 650-917-9052    Fax: 847-765-7221    Fax:   
E-Mail: brian.thompson@claires.com    E-Mail; nitm@predictspring.com

Fees:

 

  •   For up to 100,000 app installs across Android and iPhone smart phones, if
Customer opts to pay on a monthly basis the fee is $5,000 per month (the
“Monthly Payment Option”), and if Customer opts to pay as a one-time upfront
payment the total annual fee will be reduced to $50,000 (the “One Time Payment
Option”).

 

  •   For the Monthly Payment Option, payment is $5000 per month, invoiced for
each month on the 7th day of that month.

 

  •   For the One Time Payment Option, payment is $50,000 invoiced upon Ml
execution of this Agreement

 

  •   Customer’s Selected Option (Customer to check one of the following):

¨ Monthly Payment Option

x One Time Payment Option

 

  •   After the Initial Term (as defined below) Customer’s selected
billing/payment option shall always default to the Monthly Payment Option unless
or until Customer provides written notice selecting the One Time Payment Option,
and at that point the payment of $50,000 will be invoiced for the twelve (12)
months beginning on the first day of the calendar month immediately following
PredictSpring’s receipt of Customer’s notice.

Term:

 

  •   One (1) year from the Effective Date (“Initial Term”), with cancellation
any time after the Initial Term by either party with at least thirty (30) days
prior written notice to the other party.

This Customer Agreement (“Agreement”) is entered into by and between
PredictSpring, Inc. (“PredictSpring”) and the Customer listed above
(“Customer”). This Agreement and the Terms and Conditions attached hereto set
forth the entire understanding of the parties with respect to the subject matter
described herein and constitutes the entire agreement between the parties, which
shall be effective as of 4/6, 2015 (“Effective Date”). There shall be no force
or effect to any different terms of any related purchase order or similar form
even if signed by the parties after the date hereof.

 

CBI Distributing Corp.       PredictSpring, Inc. By:  

/s/ Brin Thompson

      By:  

/s/ Nitin Mangtani

Name:   Brin Thompson       Name:   Nitin Mangtani Title:   Group Director
Digital       Title:   CEO



--------------------------------------------------------------------------------

TERMS AND CONDITIONS

 

1. Services.

1.1 Subject to the terms and conditions of this Agreement, PredictSpring will
provide Customer with access to its mobile commerce platform that provides
(1) mobile application development and publishing services (the “Development
Services”) for Customer to build native iOS and Android applications
(“Applications”) and (2) hosting and support services for Application deployment
described in Exhibit B (the “Subscription Services”) (the Development Services
together with the Platform (defined below) and Subscription Services, the
“Service(s)”). PredictSpring’s mobile commerce platform described in this
section shall be referred to as the “Platform.”

1.2 Customer will cooperate with PredictSpring in connection with the
performance of this Agreement by making available such personnel and information
as may be reasonably required by PredictSpring in providing the Services. Each
party understands that the other party’s performance is dependent in part on its
actions. Accordingly, each party will timely provide the other party with
necessary items and assistance in connection with performance required under
this Agreement. PredictSpring shall determine the time, place, methods, details
and means of performing the Services, provided no such decision will relieve
PredictSpring in any way of its obligation to perform Services in accordance
with this Agreement. Customer will also cooperate with PredictSpring in
establishing a password or other procedures for verifying that only designated
employees of Customer have access to any administrative functions of the
Services. Customer will be responsible for maintaining the security of
Customer’s account with PredictSpring, passwords (including administrative and
user passwords) and files, and for all uses of Customer’s account, in accordance
with Customer’s standard practices in use for its own security related
responsibilities outside of this Agreement. Customer shall not share with any
third party any such account or password without the prior written consent of
PredictSpring.

Service Level Agreement. PredictSpring will use commercially reasonable efforts
to make the Subscription Services available in accordance with the Service Level
Agreement attached hereto as Exhibit A. Customer’s remedies for failure to meet
the SLA are set forth in Exhibit A.

2. Customer Obligations.

2.1 Customer hereby authorizes and grants PredictSpring a right and license to,
according to Customer’s specific instructions, (i) submit its Application on
Customer’s behalf to the applicable third party platform (“3rd Party Platform”),
(ii) upgrade or update its Platform resource files, to the extent such upgrade
or update is applicable and/or required or as otherwise permitted by this
Agreement (such upgrades or updates to be referred to as the “Upgrades”), and
(iii) remove an Application from the 3rd Party Platform. Customer acknowledges
and agrees that PredictSpring cannot guarantee the acceptance of an Application
by any 3rd Party Platform. Customer is responsible for complying with all
applicable terms of use, standards or guidelines of all applicable 3rd Party
Platforms (“Platform Guidelines”). Notwithstanding anything otherwise written,
all Upgrades will be provided at no additional charge to Customer.

2.2 Customer may not knowingly provide to any person or export or re-export or
allow the export or re-export of the Services or anything related thereto or any
direct product thereof in violation of any applicable laws or regulations.
Customer’s use of the Services and all Customer Content (as defined below) will
comply with all

applicable laws and regulations. PredictSpring will have no responsibility and
will not be liable for Customer or its end users’ use of the Services in
violation of the foregoing. Customer is and will be at all times responsible for
all distribution channels and other methods of offering Applications to end
users. PredictSpring will not publish any Application which violates any
applicable law or Platform Guideline.

3. Confidentiality: Restrictions. Each party (the “Receiving Party”) understands
that the other party (the “Disclosing Party”) has disclosed or may disclose
business, technical or financial information relating to the Disclosing Party’s
business (hereinafter referred to as “Proprietary Information” of the Disclosing
Party). The Receiving Party agrees: (i) to take reasonable precautions to
protect such Proprietary Information, and (ii) not to use (except as expressly
permitted herein) or divulge to any third person any such Proprietary
Information. The Disclosing Party agrees that the foregoing shall not apply with
respect to any information after two (2) years (except that in the case of trade
secrets, the confidentiality obligations will continue until such information is
no longer considered a trade secret) following the disclosure thereof or any
information that the Receiving Party can document (a) is or becomes generally
available to the public, or (b) was in its possession or known by it prior to
receipt from the Disclosing Party, or (c) was rightfully disclosed to it without
restriction by a third party, or (d) was independently developed without use of
any Proprietary Information of the Disclosing Party or (e) is required by law.
Further, except as expressly authorized by PredictSpring, Customer will not, and
will not permit any third party to reverse engineer or otherwise attempt to
discover the source code or underlying structure or algorithms of the Services,
including the Applications (except to the extent such restrictions are contrary
to applicable law), modify or create derivative works based on the Services, or
otherwise use the Services outside of the scope permitted under this Agreement.

4. Intellectual Property Rights.

4.1 PredictSpring owns and will retain all right, title and interest in and to
the Services, including PredictSpring’s Platform, mobile workbench, and
Applications. No rights are granted to the Customer hereunder other than as
expressly set forth herein. As between the parties, Customer Content (as defined
below) will be owned by Customer. Customer will be solely responsible for the
accuracy, quality, integrity and legality of Customer Content. Customer hereby
grants to PredictSpring a limited, non-exclusive, worldwide license to use,
reproduce, create derivative works of distribute, publicly perform and display
Customer Content solely to provide the Services to Customer. “Customer Content”
means any information, data, graphics, content and other materials provided or
made available to PredictSpring by Customer or Customer’s end users in the
course of receiving or using Services.

4.2 PredictSpring shall have the right to collect and analyze data and other
information relating to the use and performance of various aspects of the
Services and related systems and technologies and PredictSpring will be free to
(i) use such information and data (during and after the term hereof) to improve
and enhance the Services and for other development, diagnostic and corrective
purposes in connection with the Services and other PredictSpring offerings, and
(ii) use and disclose such data in aggregate or other anonymous and
de-identified form for marketing purposes and otherwise in connection with its
business. Further, if you provide PredictSpring any feedback, ideas, concepts or
suggestions about PredictSpring’s Services, business, technology or Confidential

 



--------------------------------------------------------------------------------

Information (“Feedback”), you grant PredictSpring, without charge, the fully
paid-up, irrevocable right and license to use, share, commercialize and
otherwise fully exercise and exploit your Feedback and all related rights (and
to allow others to do so) in any way and for any purpose. These rights survive
termination of this Agreement in perpetuity.

5. Payment of Fees. Customer will pay PredictSpring the Fees set forth in this
Agreement. Payment will be due within thirty (30) days of Customer’s receipt of
a valid invoice. Unpaid Fees are subject to a finance charge of one percent
(1.0%) per month, or the maximum permitted by law, whichever is lower, if such
unpaid Fees remain open at least fifteen (15) days after PredictSpring’s express
written notice to Customer regarding such unpaid fees. Further, if Customer has
not paid any unpaid Fees within fifteen (15) days of PredictSpring’s express
written notice, PredictSpring may restrict or suspend Customer’s access to the
Services until the time Customer’s payment for unpaid Fees is received. Customer
is solely responsible for collecting and paying any fees associated with
transactions between Customer’s end users and Customer.

6. Termination. Either party may terminate this Agreement upon written notice to
the other party if the other party materially breaches this Agreement and does
not cure such breach within thirty (30) days after receiving written notice of
such breach. Either party may terminate this Agreement, upon written notice,
(i) upon the institution by or against the other party of insolvency,
receivership or bankruptcy proceedings, (ii) upon the other party’s making an
assignment for the benefit of creditors, or (iii) upon the other party’s
dissolution or ceasing to do business. Termination or expiration of this
Agreement shall not affect any rights or obligations of the parties, including
the payment of amounts due, which have accrued up to the date of such
termination or expiration. All fees are no-refundable except as expressly stated
herein. Upon termination or expiration of this Agreement, the provisions of
Sections 4, 4, 6, 8, 9, and 10 shall survive and shall continue in full force
and effect in accordance with their terms. Notwithstanding any other provision
of this Agreement, if Monthly Uptime Percentage (as defined in Exhibit A) for
any month of this Agreement is lower than 95% percent (95%), that qualifies as a
material breach hereunder, and if such breach leads to Customer’s termination of
this Agreement in accordance with this Section 6, PredictSpring will refund any
amount paid by Customer covering any time after such termination date.

7. Warranties: Disclaimer.

7.1 Each party represents and warrants that: (a) any and all activities it
undertakes in connection with this Agreement shall be performed in compliance
with all applicable laws and regulations, including, without limitation, data
privacy laws and regulations; and (b) their materials provided or included as
part of the Services does not infringe any third party intellectual property
right.

7.2 PREDICTSPRING MAKES NO EXPRESS OR IMPLIED WARRANTIES OF ANY KIND INCLUDING,
WITHOUT LIMITATION, WARRANTIES OF TITLE OR IMPLIED WARRANTIES OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE, WITH RESPECT TO THE SERVICES. EXCEPT AS
OTHERWISE STATED IN THIS AGREEMENT PREDICTSPRING DOES NOT WARRANT THAT THE
SERVICES WILL MEET CUSTOMER’S REQUIREMENTS OR THAT PERFORMANCE OF THE SERVICES
WILL BE UNINTERRUPTED OR ERROR-FREE INCLUDING ANY ERRORS OR OMISSIONS IN THE
SEARCH RESULTS OBTAINED THROUGH USE OF THE SERVICES.

8. Limitation of Liability. EXCEPT FOR BREACH OF SECTIONS 3 (CONFIDENTIALITY) OR
4.1 (INTELLECTUAL PROPERTY RIGHTS), IN NO EVENT WILL EITHER PARTY BE LIABLE FOR
(A) ANY INDIRECT, PUNITIVE, INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES ARISING
OUT OF THIS AGREEMENT OR THE DELAY OR INABILITY TO USE THE SERVICES (INCLUDING
LOST PROFITS) OR (B) ANY OTHER DAMAGES IN EXCESS OF TEN THOUSAND DOLLARS
($10,000), IN EACH CASE WHETHER BASED IN CONTRACT, TORT, STRICT LIABILITY OR
OTHERWISE, AND EVEN IF EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
DAMAGES. THE FOREGOING LIMITATIONS WILL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY AND TO THE MAXIMUM EXTENT PERMITTED
UNDER APPLICABLE LAW, BUT IN NO WAY WILL APPLY TO ANY INJURY OR DEATH TO ANY
PERSON OR DAMAGE TO ANY PROPERTY CAUSED BY GROSS NEGLIGENCE OR WILFUL
MISCONDUCT.

9. Publicity. PredictSpring may use Customer’s name and logo on PredictSpring’s
website and marketing materials to identify Customer as a customer of
PredictSpring. PredictSpring may issue a press release regarding this Agreement
and the relationship between the parties, subject to Customer’s prior approval
(not to be unreasonably withheld).

10. Indemnification.

10.1 PredictSpring agrees to indemnify, defend, and hold harmless Customer
against any liabilities, damages and costs (including reasonable attorneys’
fees) payable to a third party arising out of a third party claim alleging that
the Application as provided by PredictSpring (excluding any Customer Content)
infringe any third party intellectual property right.

10.2 Notwithstanding the foregoing, PredictSpring will have no obligation under
this section or otherwise with respect to any infringement claim to the extent
based upon (i) any unauthorized use, reproduction, or distribution of the
Application or any breach of this Agreement by Customer, (ii) any combination of
the Application with other products, equipment, software, uses or data not
supplied, authorized or recommended by PredictSpring, (iii) any modification of
the Application by any person other than PredictSpring or its authorized agents
or contractors or (iv) any activity after PredictSpring has provided Customer
with a work around or modification that would have avoided such issue without
materially adversely affecting the functionality or availability of the
Application. If PredictSpring reasonably believes that all or any portion of the
Application, or the use thereof, is likely to become the subject of any
infringement claim, suit or proceeding, PredictSpring will procure, at
PredictSpring’s expense, for Customer the right to continue using the Services
in accordance with the terms hereof, replace or modify the allegedly infringing
Application to make it non-infringing, or, in the event the preceding is
infeasible or not commercially practicable, PredictSpring may, in its sole
discretion, terminate this Agreement upon written notice to Customer and refund
to Customer any prepaid amounts for unused services related to the Application.

10.3 Customer agrees to indemnify, defend, and hold harmless PredictSpring
against any liabilities, damages and costs (including reasonable attorneys’
fees) payable to a third party arising in connection with any claim or action
that arises from Customer’s alleged violation of any applicable law, regulation
or Platform Guideline, or otherwise from Customer’s use of Services.

 



--------------------------------------------------------------------------------

10.4 Each party’s indemnification obligations are conditioned on the party
seeking indemnity providing the other party with (i) prompt written notice of
any claim, (ii) sole control over defense and settlement of the claim, and
(ii) reasonable assistance with defense and settlement. The indemnifying party
shall not enter into any settlement or compromise of any claim without the
indemnified party’s prior written consent, which shall not be unreasonably
withheld, unless the settlement resolves such claim without liability or
impairment to the indemnified party or its rights.

11. General. For all purposes under this Agreement each party shall be and act
as an independent contractor and shall not bind nor attempt to bind the other to
any contract. PredictSpring will be solely responsible for its income taxes in
connection with this Agreement and Customer will be responsible for sales, use
and similar taxes, if any. PredictSpring will be responsible for performance of
its agents and subcontractors under this Agreement. This Agreement and any
dispute arising hereunder shall be governed by the laws of the State of
California, without regard to the conflicts of law provisions thereof. In any
action or proceeding to enforce rights under this Agreement, the prevailing
party will be entitled to recover reasonable costs and attorneys’ fees. Without
limiting anything herein, and except for payment obligations, neither party
shall have any liability for any failure or delay resulting from any condition
beyond the reasonable control of such party, including but not limited to
governmental action or acts of terrorism, earthquake or other acts of God, labor
conditions and power failures. Neither party shall have the right to assign this
Agreement, except that either party may assign its rights and obligations
without consent to a successor to substantially all its relevant assets or
business. No waiver, change, or modification to this Agreement will be effective
unless in writing signed by both parties. Any notices in connection with this
Agreement will be in writing and sent by, email, first class US mail, confirmed
facsimile or major overnight delivery courier service, all to the address
specified on the cover sheet of this Agreement or such other address as may be
properly specified by written notice hereunder. The parties agree that this
Agreement may be signed by manual or facsimile signatures and in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. In the event that any provision of this
Agreement shall be determined to be illegal or unenforceable, that provision
will be limited or eliminated so that this Agreement shall otherwise remain in
full force and effect and enforceable.


 



--------------------------------------------------------------------------------

EXHIBIT A

PredictSpring, Inc. Subscription Service Level Agreement

Subscription Service SLA. During the term of the Agreement the Platform will be
operational and available to Customer’s end users at least 99.9% of the time in
any calendar month (the “SLA”). If PredictSpring does not meet the SLA, and if
Customer meets its obligations under this SLA and the Agreement, Customer will
be eligible to receive the Service Credits described below. This Exhibit A
states Customer’s sole and exclusive remedy for any failure by PredictSpring to
meet the SLA.

Definitions. The following definitions shall apply to the SLA.

 

  •   “Downtime” means, for a mobile application, if there is more than a five
percent User Error Rate (as defined below). Downtime is measured based on server
side error rate.

 

  •   “Monthly Uptime Percentage” means total number of minutes in a calendar
month minus the number of minutes of Downtime suffered in a calendar month,
divided by the total number of minutes in a calendar month.

 

  •   “User Error Rate” means the number of instances of failure to make
requests from the Application to PredictSpring’s backend cloud services, divided
by the number of requests made in any given month, provided that the foregoing
shall not include failures related to cellular connection or any failure caused
by cellular networks, including timing out.

 

  •   “Service Credit” means the following:

Monthly Uptime

Percentage

   Monetary credit
equal to the value
of days of service
(calculated by
dividing the
monthly Fee by
30) applied to the
next month’s
invoice  

<99.0% - > = 97.0%

     1   

<97.0% - > = 95.0%

     3   

<95.0%

     5   

Customer Must Request Service Credit. In order to receive any of the Service
Credits described above, Customer must notify PredictSpring within thirty
(30) days from the time Customer becomes eligible to receive a Service Credit.
Failure to comply with this requirement will forfeit Customer’s right to receive
a Service Credit.

Maximum Subscription Service Credit. The aggregate maximum number of Service
Credits to be issued by PredictSpring to Customer for all Downtime that occurs
in a single calendar month shall not exceed fifteen (15) days of the
Subscription Service added to the end of the Initial Term or any subsequent
twelve (12) month time period thereafter for the Subscription Service (or the
value of fifteen (15) days of service in the form of a monetary credit if
Customer has then cunently opted for the Monthly Billing Option). Service
Credits may not be exchanged for, or converted to, monetary amounts, except when
Customer has opted for the Monthly Billing Option.

SLA Exclusions. The SLA does not apply for any performance issues: (i) caused by
factors described in the “Force Majeure” section of the Agreement; or (ii) that
resulted from Customer’s equipment or Customer’s third party equipment, or both
(not within the primary control of PredictSpring).

 



--------------------------------------------------------------------------------

EXHIBIT B

PredictSpring, Inc. Subscriptions Services

Major features provided by PredictSpring Mobile platform. These features are
dependent on customer providing appropriate access to APIs and data.

 

  1. Instant Search: Consumers can search for products by just entering a single
character, as they enter more characters, search results change instantly in
mobile app

 

  2. Merchandized Layouts: Customize individual layouts with products,
promotions, videos and images

 

  3. UI Customization: Customize Fonts, Button Colors, Price Text Color, Cell
Borders and Layouts Backgrounds

 

  4. Advanced Facet Settings: Define what attributes users can do faceted
searches and buckets for pricing

 

  5. Store Locator: Search for stores using GPS, ZipCode or City

 

  6. Push Notifications: Ability to send push notifications to any of the users
who have opted for notifications

 

  7. Automatic Product Feed: Automatically push product feed to PredictSpring on
daily basis

 

  8. Barcode Scanning: Allow users to scan barcode in-store and see the product
details on the mobile app

 

  9. Facebook Login and WishList: Login with Facebook account manage WishList of
items

 

  10. Menu Customization: Customize Hamburger menu and items you like to be
listed in the menu

 

  11. Google Analytics: Integration with GA to view usage and analytics

 

  12. BazaarVoice - Ratings and Reviews: Support for ratings and reviews in
product detail page

Additional Support Services

 

  1. Standard (non severe) issues: For standard support requests, Customer can
email to the below address to file a support ticket:

support@predictspring.zendesk.com

The hours during which PredictSpring will respond to emailed support tickets
are:

Mon - Fri 9AM - 5PM Pacific time

PredictSpring’s response time goal is to respond within twenty four (24) hours
or receipt.

 

  2. Severe issues (app is crashing and there is downtime from PredictSpring’s
backend server): Customer can call PredictSpring’s support hotline at:

1-866-565-0251

(Ext#2, or Dial 0 for operator)

 



--------------------------------------------------------------------------------

PREDICTSPRING, INC.

ADDENDUM TO CUSTOMER AGREEMENT

 

Customer: CBI Distributing Corp    Contact: James Spencer Address:    Phone:   
E-Mail: jamcs.Spencer@claires.com

Terms and Fees:

 

  •   $60,000 for up to 200,000 app installs across Android and iPhone devices.

 

  •   1 Year Term from Effective Date

 

  •   Platform support for premium features: Instagram Shop-the-Look,
Geofencing.

 

  •   Payment of $60,000 shall be made within 30 days of signing this agreement.

This Addendum to Customer Agreement (“Addendum”) is made by and between
PredictSpring, Inc. (“PredictSpring”) and CBI Distributing Corp (“Customer”).

This Agreement and the Terms and Conditions are based on the Master Customer
Agreement signed between PredictSpring and Customer as parties on April 6th,
2015.

This Agreement shall be effective as of March 31st, 2016 (“Effective Date”).
There shall be no force or effect to any different terms of any related purchase
order or similar form even if signed by the parties after the date hereof.

 

CBI Distributing Corp     PredictSpring, Inc. By:  

/s/ James Spencer

    By:  

/s/ Nitin Mangtani

Name: James Spencer

Title: Director of Development

   

Name: Nitin Mangtani

Title: CEO